Case 1:18-Cr-10307-I\/|LW Document 56 Filed 04/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

V' cr. No. 18-cr-10307-MLW

DAREN DEJONG,
Defendant.

V\_/\_/~_/~_./v

ORDER

WOLF, D.J. April 30, 2019

In response to the sealed April 29, 2019 Memorandum and Order,
defendant Daren DeJong states that he does not intend to file a
motion to withdraw his sealed sentencing memorandum. §§e Docket
No. 55. Furthermore, he requests that the court replace his
redacted sentencing memorandum (Docket No. 49) with the version
containing the redactions the court has tentatively authorized
(Docket No. 53-1).

It is hereby ORDERED that:

1. The April 24, 2019 Memorandum and Order (Docket No. 51),
defendant's response to the April 24, 2019 Memorandum and Order
(Docket No. 52), and the April 29, 2019 Memorandum and Order
(Docket No. 53) are UNSEALED.

2. The version of defendant's sentencing memorandum with
the limited redactions tentatively authorized by the court and

attached to the April 29, 2019 Memorandum and Order (Docket No.

Case 1:18-Cr-10307-I\/|LW Document 56 Filed 04/30/19 Page 2 of 2

53-1) shall be docketed separately on the public record of this

CaSe.

      

\F,

UNITED STATES DISTRICT JUD

